
	

 SCON 18 ENR: Providing for the use of the catafalque situated in the Exhibition Hall of the Capitol Visitor Center in connection with memorial services to be conducted in the United States Senate Chamber for the Honorable Frank R. Lautenberg, late a Senator from the State of New Jersey.
U.S. Senate
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		One Hundred Thirteenth Congress of the United
		  States of America
		1st SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and thirteen
		S. CON. RES. 18
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 4, 2013
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Providing for the use of the catafalque
		  situated in the Exhibition Hall of the Capitol Visitor Center in connection
		  with memorial services to be conducted in the United States Senate Chamber for
		  the Honorable Frank R. Lautenberg, late a Senator from the State of New
		  Jersey.
	
	
		That the Architect of the Capitol is
			 authorized and directed to transfer the catafalque which is situated in the
			 Exhibition Hall of the Capitol Visitor Center to the Senate Chamber so that
			 such catafalque may be used in connection with services to be conducted there
			 for the Honorable Frank R. Lautenberg, late a Senator from the State of New
			 Jersey.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
